COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  LEONARDO RAMIREZ,                              No. 08-19-00097-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                               41st District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                         (TC# 20170D04632)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until December 14, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerman, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 14, 2019.

       IT IS SO ORDERED this 6th day of December, 2019.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.